******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       KIMBERLY HENDRICKS v. SANDOR
             ANTHONY HAYDU
                 (AC 36333)
           DiPentima, C. J., and Keller and Mullins, Js.
      Argued May 11—officially released September 29, 2015

  (Appeal from Superior Court, judicial district of
        Stamford-Norwalk, S. Richards, J.)
  Alicia P. Chalumeau, with whom was Melissa A.
Brescia, for the appellant (defendant).
 Jason P. Gladstone, for the appellee (plaintiff).
                          Opinion

  DiPENTIMA, C. J. The defendant, Sandor Anthony
Haydu, appeals from the judgment of the trial court
granting in part the motion for modification of child
support filed by the plaintiff, Kimberly Hendricks. On
appeal, the defendant claims that the court improperly
(1) excluded the plaintiff’s bonus income in calculating
her gross income when modifying the child support
award; (2) failed to deviate from the child support and
arrearage guidelines (guidelines); and (3) ordered the
defendant to pay the modified child support amount
retroactive to the date of service of the plaintiff’s
motion. We agree with the defendant’s first claim, and,
accordingly, we reverse in part the judgment of the
court.1
  The record reveals the following relevant facts and
procedural history. The parties, who never married,
have four children together.2 On August 17, 2011, the
parties entered into a parenting agreement. On Novem-
ber 29, 2011, the court, Malone, J., rendered judgment
ordering the defendant to pay $95 per week in child
support. On August 22, 2012, the plaintiff filed a motion
for modification seeking, inter alia, an increase in child
support due to the defendant’s change in employment
status. The court, S. Richards, J., heard testimony on
April 11, May 7, and June 5, 2013, from both parties, as
well as the defendant’s witness, James Pierson, vice
president for corporate human resources at Hexcel Cor-
poration (Hexcel).
  At trial, the defendant introduced four exhibits rele-
vant to the issues on appeal: (1) the plaintiff’s employ-
ment offer letter from Hexcel; (2) the plaintiff’s 2012
earnings summary; (3) the plaintiff’s 2013 earnings sum-
mary through March 31, 2013; and (4) the plaintiff’s
participant statement showing whether stock options
had vested or would vest in the future.
   The offer letter provided that the plaintiff could par-
ticipate in Hexcel’s deferred compensation plan, which
consisted of a qualified 401(k) component and a non-
qualified component. In this plan, the plaintiff could
elect to defer receiving part of her base salary and
annual bonus. The offer letter also explained that Hex-
cel provided the plaintiff with two bonus plans. The
management incentive compensation plan (MICP) was
a cash bonus plan consisting of a ‘‘target cash incentive
equal to 40% of [the plaintiff’s] annual base salary.’’ The
long-term incentive plan (LTIP) was an equity bonus
compensation plan consisting of stock options. The
compensation range for this plan was between 44 per-
cent to 66 percent of the plaintiff’s ‘‘then-current base
pay . . . .’’ It paid out the LTIP in two forms of stock
options, namely, restricted stock units (RSU) and per-
formance restricted stock units (PRSU). Hexcel granted
the RSU on the basis of how long the plaintiff continued
employment with the company. The PRSU was a perfor-
mance based stock bonus that would only be awarded
if the performance criteria were met.
   The 2012 earnings summary showed that the plaintiff
was compensated with her base salary, that she was
awarded her MICP cash bonus, and that she deferred
approximately $25,000 into the deferred compensation
plan. The 2012 earnings summary revealed that the
plaintiff was awarded RSUs but was not awarded
PRSUs. The plaintiff’s 2013 earnings summary indicated
that she received the annual MICP and LTIP bonuses.
It also showed that she deferred approximately
$100,000 into the deferred compensation plan. Finally,
the plaintiff’s participant statement indicated the poten-
tial income of her stock options. It reflected that thou-
sands of various stock options would vest through
2015.3
   While explaining the RSU, Pierson testified that the
plaintiff’s 2012 earnings summary deduction column
contained an entry that reflected ‘‘taxes that [were]
taken from the [RSU] income that [was] received.’’
(Emphasis added.) Also, when questioned about the
‘‘categories of income that [the plaintiff] receive[d] in
addition to the base [salary],’’ Pierson testified that she
received the MICP, LTIP, and deferred compensation.
Moreover, in describing the RSU and PRSU, Pierson
acknowledged that ‘‘[t]hose shares have an obvious eco-
nomic value . . . which we calculate and it becomes
W-2 income.’’ (Emphasis added.) However, regarding
the nonqualified component of the deferred compensa-
tion plan, Pierson explained that once the plaintiff
deferred money from either her base salary or annual
bonus into the nonqualified component of the plan, it
became ‘‘an asset of the company.’’4
   Although the plaintiff’s bonuses were not guaranteed,
she had received her MICP cash bonus every year of
her employment and Pierson believed that the MICP
and LTIP bonuses were in all ‘‘likelihood . . . [to] con-
tinue into the future.’’ Indeed, Pierson testified that
there was no ‘‘way to determine . . . the future of
those potential payouts.’’ Reinforcing the fact that the
bonuses were not guaranteed, the plaintiff testified that
in 2012 Hexcel changed its bonus structure making it
‘‘more difficult to receive the higher bonuses.’’5
   On November 14, 2013, the court issued its memoran-
dum of decision.6 The court found that the plaintiff
was employed by Hexcel since September, 2009, with
a current annual base salary of $274,735. The court also
found that ‘‘the plaintiff ha[d] the potential to receive
. . . two types of bonuses,’’ one type in the form of a
cash bonus and the other type in the form of stock
options that ‘‘vest over several years and are valued as
of the date of vesting.’’ As to the defendant, the court
found that he was unemployed from September, 2011
to April, 2012, when he was hired as a controller in a
New York City bakery. His annual salary was $85,000.
   Pursuant to § 46b-215a-1 et seq. of the Regulations
of Connecticut State Agencies, both parties submitted
worksheets calculating their respective support obliga-
tions. The court rejected the parties’ worksheets and
prepared its own worksheet ‘‘based on the actual
income figures of the parties as set forth in their respec-
tive financial affidavits . . . .’’7 Without expressly find-
ing the gross income for either party, the court
calculated the plaintiff’s net weekly income to be $3402
and the defendant’s to be $1090. The parties’ combined
net weekly income, then, was $4492, of which 75.73
percent was attributed to the plaintiff and 24.27 percent
was attributed to the defendant.8 Pursuant to the guide-
lines, the court found the presumptive minimum child
support obligation to be $686 per week. See Fox v. Fox,
152 Conn. App. 611, 623, 99 A.3d 1206, cert. denied, 314
Conn. 945, 103 A.3d 977 (2014). Thereafter, the court
ordered the defendant to pay $166 per week in child
support, i.e., his 24.27 percent share of the total support.
The court also ordered, inter alia, the child support
payment retroactive to the date of the plaintiff’s service
of the motion. This appeal followed.
  On appeal, the defendant claims that the court erred
in calculating the plaintiffs gross income. Specifically,
he argues that the court erred by not ‘‘recogniz[ing]
the evidence adduced at trial showing that the plaintiff
received [a bonus] award for every year of her employ-
ment . . . .’’ We agree.
   We first set forth the standard of review and applica-
ble law governing the defendant’s claim. ‘‘An appellate
court will not disturb a trial court’s orders in domestic
relations cases unless the court has abused its discre-
tion or it is found that it could not reasonably conclude
as it did, based on the facts presented. . . . In
determining whether a trial court has abused its broad
discretion in domestic relations matters, we allow every
reasonable presumption in favor of the correctness of
its action. . . . Notwithstanding the great deference
accorded . . . a trial court’s ruling . . . may be
reversed if, in the exercise of its discretion, the trial
court applies the wrong standard of law.’’ (Internal quo-
tation marks omitted.) Misthopoulos v. Misthopoulos,
297 Conn. 358, 372, 999 A.2d 721 (2010).
   ‘‘[General Statutes §] 46b-86 governs the modification
or termination of . . . [a] support order after the date
of . . . judgment. . . . [T]he applicable provision of
the statute is § 46b-86 (a), which provides that a final
order for . . . [child support] may be modified by the
trial court upon a showing of a substantial change in
the circumstances of either party. . . .
  ‘‘Once a trial court determines that there has been a
substantial change in the financial circumstances of
one of the parties, the same criteria that determine an
initial award of . . . support are relevant to the ques-
tion of modification. . . . More specifically, these cri-
teria, as outlined in General Statutes § [48b-84], require
the court to consider the needs and financial resources
of each of the parties and their children . . . .
   ‘‘Thus, [w]hen presented with a motion for modifica-
tion, a court must first determine whether there has
been a substantial change in the financial circumstances
of one or both of the parties. . . . Second, if the court
finds a substantial change in circumstances, it may
properly consider the motion and, on the basis of the
§ [46b-84] criteria, make an order for modification.’’
(Internal quotation marks omitted; footnotes omitted.)
Fox v. Fox, supra, 152 Conn. App. 619–21.
    In a child support proceeding, the court must fashion
its initial financial orders in accordance with criteria
contained in § 46b-84 (d).9 See also Bartel v. Bartel, 98
Conn. App. 706, 711, 911 A.2d 1134 (2006) (acknowledg-
ing that § 46b-84 (d) ‘‘require[s] consideration of the
parties’ ‘amount and sources of income’ in determining
the appropriate . . . size of any child support . . .
award’’). The legislature also created a commission to
‘‘issue child support and arrearage guidelines to ensure
the appropriateness of criteria for the establishment of
child support awards . . . .’’ General Statutes § 46b-
215a (a); see also General Statutes § 46b-215b (a) (‘‘[t]he
child support and arrearage guidelines issued pursuant
to section 46b-215a . . . shall be considered in all
determinations of child support award amounts’’).
  The primary purposes of the guidelines include: ‘‘To
provide uniform procedures for establishing an ade-
quate level of support for children . . . subject to the
ability of parents to pay . . . [t]o make awards more
equitable by ensuring the consistent treatment of per-
sons in similar circumstances . . . [and] [t]o improve
the efficiency of the court process . . . by giving
courts and the parties guidance in setting the levels
of awards.’’ Child Support and Arrearage Guidelines
(2015), preamble, § (c) (1) through (3), p. v. Importantly,
the guidelines are based on the income shares model,
which ‘‘presumes that the child should receive the same
proportion of parental income as he or she would have
received if the parents lived together.’’ Id., § (d), p. v;
see also Unkelbach v. McNary, 244 Conn. 350, 360, 710
A.2d 717 (1998) (recognizing public policy advanced by
guidelines to ‘‘[account] for all income that would have
been available to support the children had the family
remained intact’’).
   The guidelines define gross income as the ‘‘average
weekly earned and unearned income from all sources
before deductions . . . .’’ (Emphasis added.) Regs.,
Conn. State Agencies § 46b-215a-1 (11). Gross income
includes, inter alia: ‘‘salary . . . commissions, bonuses
and tips . . . [and] profit sharing, deferred compensa-
tion and severance pay . . . .’’ Id., § 46b-215a-1 (11)
(A) (i), (iii)–(iv). Net income is defined as ‘‘gross income
minus allowable deductions.’’ Id., § 46b-215a-1 (17).
   The guidelines also permit courts, in appropriate
cases, to enter ‘‘a supplemental order . . . to pay a
percentage of a future lump sum payment, such as a
bonus. Such supplemental orders may be entered only
when: (i) such payment is of an indeterminate amount;
and (ii) the percentage is generally consistent with the
[guidelines] schedule . . . .’’ Regs., Conn. State Agen-
cies § 46b-215a-2b (c) (1) (B). ‘‘A supplemental order
treats the unknown future lump sum payment sepa-
rately from the basic current support order and is
intended to account only for those instances in which
the parties have knowledge of an anticipated future
lump sum payment of an unknown amount, such as a
bonus.’’ (Internal quotation marks omitted.) Gentile v.
Carneiro, 107 Conn. App. 630, 643, 946 A.2d 871 (2008).
However, our Supreme Court has stated that it broadly
interprets the ‘‘definition of gross income contained in
the guidelines to include items that, in effect, increase
the amount of a parent’s income that is available for
child support purposes.’’ (Emphasis added.) Unkelbach
v. McNary, supra, 244 Conn. 360; see also Tuckman v.
Tuckman, 308 Conn. 194, 213–14, 61 A.3d 449 (2013)
(remanding ‘‘the . . . case for a determination of what
portion of the defendant’s income was available income
for purposes of fashioning . . . child support orders’’).
   With these principles in mind, we turn to the plain-
tiff’s argument. The plaintiff relies on Maturo v. Maturo,
296 Conn. 80, 995 A.2d 1 (2010), primarily for the propo-
sition that when annual bonus income fluctuates, it
should be excluded from the gross income calculation.
Therefore, the plaintiff argues, under Maturo the court
properly excluded her bonuses from the gross income
calculation. Specifically, the plaintiff focuses on the
court’s conclusion in Maturo that ‘‘[w]hen there is a
proven, routine consistency in annual bonus income,
as when a bonus is based on an established percentage
of a party’s steady income, an additional award of child
support that represents a percentage of the net cash
bonus also may be appropriate if justified by the needs
of the child. When there is a history of wildly fluctuating
bonuses, however, or a reasonable expectation that
future bonuses will vary substantially . . . an award
based on a fixed percentage of the net cash bonus is
impermissible unless it can be linked to the child’s
characteristics and demonstrated needs.’’ (Emphasis in
original.) Id., 106.
  The plaintiff’s reliance on Maturo is misplaced. In
Maturo, the trial court made a finding regarding the
value of the defendant’s annual bonus income. Id., 85.
There the trial court abused its discretion, as explained
by our Supreme Court, in awarding an ‘‘open-ended
child support award of 20 percent, rather than 15.89
percent or less, of the defendant’s variable bonus
[because that award] violat[ed] the guideline principles
that a declining percentage of the combined net family
income should be awarded as the income level rises
and that the percentage of any future bonus allocated
for child support should be ‘generally consistent’ . . .
with the percentages established in the schedule in
order to ensure consistency, uniformity and equity in
the treatment of persons in such circumstances.’’ (Cita-
tion omitted.) Id., 97. Maturo, therefore, does not stand
for the proposition that when bonus income fluctuates
it should be excluded when calculating a parent’s gross
income to fashion a child support award.
   The court in this case made no findings as to whether
any of the plaintiff’s bonus income, i.e., her MICP, LTIP,
or deferred compensation, could be used to calculate
her gross income. Pierson testified that the plaintiff had
elected in past years to defer part of her base salary or
annual cash bonus into Hexcel’s deferred compensation
plan, that the LTIP stock options had ‘‘obvious eco-
nomic value . . . [which] becomes W-2 income,’’ and
that the MICP cash bonus had been awarded to the
plaintiff every year since 2009, and, in all ‘‘likelihood,’’
the bonuses would continue in the future. Pierson did
note that these bonuses were not guaranteed. Neverthe-
less, bearing in mind that the guidelines promote the
principle that a ‘‘child should receive the same propor-
tion of parental income as he or she would have
received if the parents lived together;’’ Child Support
and Arrearage Guidelines (2015), preamble, § (d), p. v;
the fact that the plaintiff’s bonuses are not guaranteed
does not mean that a court should disregard them as
a substantial source of income. Simply put, the court
should have made a finding as to whether the plaintiff’s
bonus income was available for inclusion in the calcula-
tion of her gross income for the purpose of modifying
child support.
   The plaintiff’s reliance on Tuckman v. Tuckman,
supra, 308 Conn. 194, is also misplaced. In Tuckman,
our Supreme Court addressed a defendant’s claim that
‘‘the trial court improperly determined that her sub-
chapter S allocated income should be included in her
annual net income. Specifically, the defendant
[asserted] that the trial court improperly relied on her
personal tax returns showing the taxable income of an
S corporation of which she [was] a shareholder. The
defendant claim[ed] that the trial court improperly
relied on that income in determining alimony and child
support, despite the fact that it was not available to
her.’’ Id., 208–209. The court in Tuckman examined the
defendant’s tax returns and noted that ‘‘a substantial
portion of her taxable income for the years 2005 and
2006 was income from her share of the S corporation
. . . .’’ Id., 209. Because an S corporation’s ‘‘capital
gains and losses, for federal income tax purposes, pass
through [it] to the individual shareholders . . . any fed-
eral income tax liability on capital gains is the responsi-
bility of the individual shareholder. . . . All of the
earnings of such a company must be reported as individ-
ual income by its [shareholders].’’ (Citation omitted;
internal quotation marks omitted.) Id., 209–10. In Tuck-
man, our Supreme Court noted the ‘‘[t]he trial court
did not . . . make any finding as to what portion of
the income reported on her tax returns was actually
available to the defendant and what portion was merely
‘[pass] through earnings’ of the S corporation. In fact,
the defendant’s testimony at trial indicated that none
of the shareholder taxable income was available to her,
but was retained by the corporation for investment. She
testified that only her salary of approximately $85,000
was available income.’’ Id., 210. Because ‘‘[t]he trial
court did not make any findings as to the particular
facts or circumstances of the S corporation of which
the defendant was a shareholder,’’ our Supreme Court
in Tuckman remanded the case for a ‘‘determination
of what portion of the defendant’s income was available
income for purposes of fashioning . . . child support
orders.’’ (Emphasis added.) Id., 213–14.
   Through Tuckman, the plaintiff advances the notion
that a court ‘‘should not presume that all deferred
income or pass through income [is to] be used in the
child support calculations.’’ Indeed, a court should not
make the presumption the plaintiff cautions against.
The plaintiff’s argument, however, misses the crucial
point. Tuckman teaches us that a court should deter-
mine what portion of a parent’s income from bonuses
is available income to fashion a child support order.10
See id., 213–14. Therefore, Tuckman in fact contradicts
the plaintiff’s position.
   After a careful review of the record, including the
exhibits submitted by both parties, we conclude that
the court abused its discretion by failing to make any
findings on how—if at all—the plaintiff’s bonuses
should be calculated for the purpose of fashioning child
support orders. The guidelines clearly include bonus
and deferred compensation in the definition of ‘‘gross
income.’’ Regs., Conn. State Agencies § 46b-215a-1 (11)
(A). A court must consider ‘‘earned and unearned
income from all sources’’ in calculating gross income
to fashion child support obligations. (Emphasis added.)
Id., § 46b-215a-1 (11). Therefore, we conclude that the
court was obligated to make findings as to whether the
plaintiff’s bonuses constituted ‘‘income that would have
been available to support the children had the family
remained intact.’’ Unkelbach v. McNary, supra, 244
Conn. 360.
   Despite the evidence of bonuses consistently being
received by the plaintiff since 2009, the court made
no finding as to whether the plaintiff’s bonuses were
available as income for the purpose of modifying the
child support award. Rather, the court calculated the
combined net weekly income based on the parties’ base
salaries and applied the result to the schedule. See
Regs., Conn. State Agencies § 46b-215a-2b (f) (schedule
of basic child support obligations). Because the court
failed to make any findings regarding whether the plain-
tiff’s bonuses were available income, we can only specu-
late as to whether the bonus income is too
indeterminate and should not be included as gross
income. See Gentile v. Carneiro, supra, 107 Conn. App.
641–42 (‘‘the regulations make clear that only income
with a reasonably ascertainable value may be included
in gross income’’). Therefore, we conclude that the
court abused its discretion by modifying a child support
order without determining whether the plaintiff’s
bonuses constituted income that should have been con-
sidered in the court’s calculations. See Harlow v. Stick-
les, 151 Conn. App. 204, 212–13, 94 A.3d 706 (2014)
(reversing modification of financial orders and
remanding case for trial court’s failure to consider ‘‘the
defendant’s auto allowance in its calculation of his
income’’).
   The judgment is reversed only as to the order modi-
fying child support, which includes the orders with
respect to unreimbursed medical and childcare percent-
ages, and the case is remanded for further proceedings
consistent with this opinion.
      In this opinion the other judges concurred.
  1
     Because we reverse the court’s judgment and remand the case for recon-
sideration of all the financial orders, we need not reach the defendant’s
other two claims.
   2
     The support of only three children is at issue in this case because the
eldest child had reached the age of majority.
   3
     At trial, the following exchange occurred between the defendant’s coun-
sel and Pierson, explaining the type and quantity of the plaintiff’s stocks
that were vesting in the following years:
   ‘‘[The Defendant’s Counsel]: For 2014 will there be any awards that will
vest in that calendar year?
   ‘‘[Pierson]: Yes.
   ‘‘[The Defendant’s Counsel]: How many stocks will vest in 2014?
   ‘‘[Pierson]: [T]here will be . . . 3120 options that will vest on January
31st. There will be 2300 that will vest on January 30th. And there will be
1636 that will vest on January 28th.
   ‘‘[The Defendant’s Counsel]: And that is in 2014?
   ‘‘[Pierson]: That’s correct. And then on restricted [stock] units there will
be 627 lapsing on January 31st. . . . I believe it is 480 on January 30th of
2014. And it looks like 442 in 2014. And then on performance restricted stock
units . . . it would be 1882 performance restricted stock units in 2014.’’
                                      ***
   ‘‘[The Defendant’s Counsel]: And for 2015, can you tell me how many
stocks will vest for 2015? And this is the last year. . . .
   ‘‘[Pierson]: Okay, 1636 options will vest in 2015. And then a separate
tranche of options, 2301, will vest January 30, 2015. With respect to restricted
stock, 441 shares will vest in 2015. And then a separate tranche of 400—it
looks like 81—will vest in 2015. And then with respect to performance
restricted stock, it looks like 1482 will vest in 2015.’’
   4
     The following exchange occurred between the court and Pierson, who
explained how Hexcel’s nonqualified plan operated:
   ‘‘The Court: So you are saying this nonqualified retirement deferred com-
pensation plan is not owned by the plaintiff until when? What conditions
have to be met before it is vested in the ownership of the plaintiff? . . .
   ‘‘[Pierson]: The nonqualified plan is permitted to exist, and as a condition
the assets of the employee have to have a substantial risk of forfeiture. That
is how you get these plans created. Now that substantial risk of forfeiture
can be mitigated somewhat. If the company were to be acquired . . . in a
hostile takeover and . . . new management . . . decided that they were
going to take an account balance and use it to buy a company check . . . .
That is not permitted under the terms under which this nonqualified plan
exists, because we have what is called a rabbi trust that affords the partici-
pants protection in that event.
   ‘‘The Court: Okay.
   ‘‘[Pierson]: If, on the other hand, Hexcel Corporation were to go into
receivership or into bankruptcy, the money in all of these accounts would
be subject to the claims of creditors, and the assets are not protected in
the event that that would occur.
   ‘‘The Court: Unlike a traditional qualified 401(k) where you have the pro-
tection?
   ‘‘[Pierson]: Correct.’’
   We note that ‘‘[a] rabbi trust, so called because its tax treatment was first
addressed in an [Internal Revenue Service] letter ruling on a trust for the
benefit of a rabbi, Private Letter Ruling 8113107 (Dec. 31, 1980); see also
IRS General Counsel Memorandum 39230 (Jan. 20, 1984), is a trust created
by a corporation or other institution for the benefit of one or more of its
executives (the rabbi, in the IRS’s original ruling).’’ Bank of America, N.A.
v. Moglia, 330 F.3d 942, 944 (7th Cir. 2003); see also Synovius Trust Co.,
N.A. v. Bill Heard Enterprises, Inc. (In re Bill Heard Enterprises, Inc.),
419 B.R. 858, 864–65 (Bankr. N.D. Ala. 2009) (‘‘A rabbi trust, ‘an irrevocable
trust for deferred compensation,’ is one mechanism commonly used to set
aside deferred compensation amounts without jeopardizing the ‘unfunded
status’ of a [deferred compensation] plan. Funds held in a rabbi trust ‘are
out of reach of the employer, but are subject to the claims of the employer’s
creditors in the event of bankruptcy or insolvency.’ ’’ [Footnote omitted.])
   5
     The plaintiff conceded that it was possible to achieve a bonus if the new
performance criteria were met.
   6
     The memorandum of decision also disposed of the parties’ motions for
contempt. Neither party has challenged the propriety of those determinations
on appeal, and, therefore, only the motion for modification is before this
court.
   7
     The court found that both parties’ worksheets contained inconsistencies
‘‘skewed to support their respective arguments for a deviation or adjustment
in their favor.’’ The court acted within its discretion in rejecting the work-
sheets. McKeon v. Lennon, 155 Conn. App. 423, 435, 109 A.3d 986 (‘‘[a]s it
is the exclusive province of the trier of fact to resolve credibility determina-
tions, the court properly determined that the plaintiff’s financial affidavit
should be given little weight, given the various inconsistencies it found’’),
cert. granted on other grounds, 317 Conn. 901 (2015).
   8
     Due to a scrivener’s error, the memorandum of decision incorrectly
states that the parties’ combined net weekly income totaled $4490.
   9
     General Statutes § 46b-84 (d) provides: ‘‘In determining whether a child
is in need of maintenance and, if in need, the respective abilities of the
parents to provide such maintenance and the amount thereof, the court
shall consider the age, health, station, occupation, earning capacity, amount
and sources of income, estate, vocational skills and employability of each
of the parents, and the age, health, station, occupation, educational status
and expectation, amount and sources of income, vocational skills, employ-
ability, estate and needs of the child.’’ (Emphasis added.) Section 46b-84
(f) was recently amended by No. 15-69, § 42, of the 2015 Public Acts (effective
June 19, 2015). This amendment is unrelated to any issue presented in
this case.
   10
      Analogous to the pass through income at issue in Tuckman, the plaintiff
testified that, even though some of the stocks had vested and were consid-
ered taxable income, she did not ‘‘cash out’’ $178,000 worth of stock options
and did not have access to the money because it was ‘‘held in [Hexcel’s]
account.’’ The plaintiff conceded, however, that she could have ‘‘[l]egally
. . . cashed out the stock,’’ but she refrained from doing so because she
required ‘‘special clearance’’ and was ‘‘[discouraged] . . . from doing it
because it looks bad to the [c]ompany if [e]xecutives are cashing in their
stock.’’